Citation Nr: 0422518	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 

3.  Entitlement to an increased disability rating for 
service-connected left middle finger amputation, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased (compensable) rating for 
service-connected residuals of shell fragment wound to the 
back of the head.

5.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss. 




REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1981, including service in the Republic of Vietnam.  
Among the awards and decorations he received is the Purple 
Heart medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).

Procedural history

In a February 2001 rating decision, service connection was 
granted for left middle finger amputation, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensably disabling.  In a June 2001 rating decision, 
service connection was granted for PTSD, evaluated as 30 
percent disabling; and shell fragment wound scar of the back 
of the head, evaluated as noncompensably disabling.  In 
August 2001, the veteran filed a notice of disagreement (NOD) 
as to all assigned disability ratings.  A statement of the 
case (SOC) was issued in March 2002 and a substantive appeal 
was filed by the veteran in April 2002.  

The veteran indicated on his April 2002 VA Form 9 that he 
wished to testify at a video conference hearing; however, in 
June 2004 correspondence, he withdrew the hearing request.

The present Board decision addresses only the issue of 
entitlement to an increased rating for tinnitus.  The 
remaining issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Issues not on appeal

In a RO rating decision dated in December 2002, service 
connection was denied for the following conditions: 
gallbladder removal; recurrent left inguinal hernia; 
transurethral resection of the prostate with history benign 
prostatic hypertrophy and prostatitis; phimosis with 
circumcision; left epididymectomy for chronic epididymitis; 
hypertension; and coronary atherosclerosis, status post heart 
attack and bypass graft surgery.  The veteran was notified of 
the denial and of his appellate rights by letter from the RO 
dated in December 2002.  He did not file NOD.  
As such, the December 2002 determination is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003). 

In an August 2003 rating decision, the RO denied entitlement 
to service connection for peripheral neuropathy.  The veteran 
was notified of the denial and of his appellate rights by 
letter dated in September 2003.  To the Board's knowledge, 
the veteran has not disagreed with that denial.  That issue 
is therefore not within the jurisdiction of the Board and it 
will be discussed no further herein.  

FINDING OF FACT

The veteran has tinnitus.  




CONCLUSION OF LAW

The veteran is in receipt of the maximum schedular evaluation 
for tinnitus; the criteria for a disability rating in excess 
of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002 and 
2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  As noted in the 
Introduction, the remaining issues on appeal are being 
remanded for additional development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  

The Board acknowledges that the record on appeal does not 
reflect notice to the veteran of the provisions of the VCAA 
in connection with his current claim for a higher initial 
evaluation for tinnitus.  However, for reasons expressed 
immediately below, the Board finds that resolution of the 
issue on appeal is based on the operation of law and that the 
VCAA is not applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  

Similarly, in a recent precedential opinion, VA's General 
Counsel held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
and Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].  

As the veteran is currently receiving the maximum schedular 
evaluation allowable for tinnitus and as the pertinent facts 
in this case are not in dispute, but application of pertinent 
provisions of the law and regulations will determine the 
outcome, the Board finds that no amount of additional 
evidentiary development would change the outcome of this 
case, and therefore the provisions of the VCAA are not 
applicable.  

The Board is aware that additional VA treatment records 
(dated from November 1997 to June 2003) have been associated 
with the claims file since the SOC was issued in March 2002.  
The veteran did not waive RO consideration of this evidence 
and an additional supplemental statement of the case (SSOC) 
has not been issued.  Ordinarily, this would mandate a remand 
for initial consideration of such evidence by the RO.  See 
38 C.F.R. §§ 19.31(b), 20.1304(a) (2003); see also the DAV 
case, supra, and Padgett v. Principi, No. 02-2259 (U.S. Vet. 
App. July 9, 2004).  However, given that the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2003).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In June 2004, the veteran withdrew 
his request for a video conference hearing regarding this 
issue.

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. 4.1, 4.2, 4.41 
(2003).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 4.7 (2003).

Specific schedular criteria

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 12, 2003.  See 68 Fed. Reg. 25,822 (2003).

The rating criteria for tinnitus, as in effect prior to June 
12, 2003, provide for a maximum 10 percent rating when 
tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2002).

Effective June 12, 2003, a maximum 10 percent rating is 
provided for recurrent tinnitus.  The Note that follows 
provides that a separate evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

Given the fact that both the former and current schedular 
criteria provide for a maximum rating of 10 percent for 
tinnitus, which has already been assigned, the Board finds 
that its consideration of the amended criteria will not 
prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual background

VA examination in March 2000 indicated that the veteran had 
experienced bilateral tinnitus since a shell exploded 
directly behind him in service.  In a February 2001 rating 
decision, service connection was granted for tinnitus, 
evaluated as 10 percent disabling, effective February 2, 
2000.  The veteran perfected an appeal as to the rating 
assigned.  

Analysis

The Board notes that the veteran has not presented any 
specific argument as to why he feels his tinnitus warrants a 
higher rating.  He simply states that he has "continual 
ringing in my ears."  See VA Form 9, dated April 3, 2002.  

Schedular rating

As noted above, a 10 percent evaluation is the maximum 
schedular evaluation for tinnitus under either the old or the 
new schedular criteria.  38 C.F.R. 4.87a, Diagnostic Code 
6260 (2002); 38 C.F.R. 4.87, Diagnostic Code 6260 (2003).  In 
this case there is no other applicable code that would afford 
a higher rating.  As such, an increased rating under 
Diagnostic Code 6260 cannot be granted, regardless of the 
severity of this disorder.  



Fenderson considerations

The maximum 10 percent rating has been assigned from the date 
the veteran filed his claim for service connection, February 
2, 2000.  The evidence of record does not show any change in 
the veteran's tinnitus since he left service.  Accordingly, 
the 10 percent rating was properly assigned for the entire 
period.

Conclusion

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  Because of the absence of 
legal merit or lack of entitlement under the law, the claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The benefit sought on appeal is 
denied.

Additional comment

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b) (2003) [extraschedular rating criteria].  
As noted elsewhere in this decision, his sole contention is 
that he has continual ringing in his ears.  Accordingly, in 
the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).   In the event 
the veteran believes that an exceptional or unusual 
disability picture is present which warranted consideration 
of an extraschedular rating by appropriate VA officials, he 
may raise this with the RO.



ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.  


REMAND

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD.  

3.  Entitlement to a disability rating in excess of 10 
percent for left middle finger amputation. 

4.  Entitlement to a compensable disability rating for shell 
fragment wound scar to the back of the head.

5.  Entitlement to a compensable disability rating for 
bilateral hearing loss. 

Reasons for remand

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
VCAA standard].

After review of the record, the Board has concluded that in 
regard to the issues of entitlement to increased ratings for 
left middle finger amputation and bilateral hearing loss the 
veteran has not received notice that complies with the VCAA 
and Quartuccio.  The Board notes that a February 2001 VCAA 
notice letter pertained to the issues of entitlement to 
service connection for PTSD and residuals of shell fragment 
wound to the back of the head.  Specifically, the first 
paragraph of the letter stated the following:

This is in regard to your claim for 
service connection for Post Traumatic 
Stress Disorder and residuals of SFW to 
back of head.  A decision has been made 
on your claim for service connected 
amputation of left finger, tinnitus and 
bilateral hearing loss.  Specific 
information on this decision is being 
provided under a separate letter.  

No notice has been provided with respect to the issues of 
entitlement to increased ratings for left middle finger 
amputation and bilateral hearing loss.  The VCAA notice 
letters sent to the veteran in October 2001 (service 
connection for hypertension), February 2002 (service 
connection for prostate condition, testicular condition, gall 
bladder disability and hernia secondary to Agent Orange 
exposure), May 2002 (service connection for penile 
conditions) and July 2003 (service connection for peripheral 
neuropathy) concerned unrelated issues.  

The regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), has been 
determined to be invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003).  Thus, if the record has a procedural 
defect with respect to notice required under the VCAA, this 
may no longer be cured by the Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board points out that the veteran has received proper 
VCAA notice in regard to the issues of increased ratings for 
PTSD and shell fragment wound scar to the back of the head.  
As noted above, a letter was sent to the veteran in February 
2001 which informed him as to what evidence he was required 
to provide and what evidence VA would attempt to obtain on 
his behalf.  Although the letter referenced claims for 
service-connection for PTSD and residuals of shell fragment 
wound to the back of the head instead of claims for increased 
ratings for such, the letter explained to the veteran that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  See VAOPGCPREC 8-2003 [if, in 
response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].  Therefore, no additional VCAA notice is 
required regarding these two issues.  

Additional evidence 

As noted in the above decision, additional VA treatment 
records have been associated with the claims file since the 
SOC was issued in March 2002.  The veteran has not waived 
consideration of this evidence by the RO, and the Board is 
precluded from considering the evidence in the first instance 
without such a waiver.  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 1346-47 
(Fed. Cir. 2003); see also 38 C.F.R. § 20.1304 (2003).

Rating criteria amendment

The veteran's service-connected shell fragment wound scar to 
the back of the head is currently rated noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
While this appeal was pending at the Court, the applicable 
rating criteria for the skin, found at 38 C.F.R. § 4.118, 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The revised regulations for the 
evaluation of skin disabilities should be considered by VBA 
in the evaluation of the service-connected scar.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

VA examination 

In regards to the issue of entitlement to a compensable 
rating for bilateral hearing loss, the Board notes that the 
veteran was afforded a VA audiology examination in March 
2000.  However, upon review, the Board notes that the 
examination did not report puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz).  See 38 C.F.R. § 4.85 (2003).  Instead, it simple 
reported that "puretone thresholds were in the 20-40 dB 
range bilaterally from 250-8000 Hz.  SRT's were 30 dB (R) and 
20 dB (L).  Word discrimination scores were 96% @ 55 dB (R) 
and 100% @ 55 dB (L)."  Therefore, the Board finds that a 
new VA audiology examination is necessary to determine the 
current severity of the veteran's bilateral hearing loss.

After reviewing the additional evidence added to the claims 
file, VBA should consider whether additional VA examinations 
are necessary to properly evaluate the increased rating 
claims regarding PTSD, left middle finger amputation and 
shell fragment wound scar to the back of the head.  



Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  Regarding the issues of entitlement 
to increased ratings for left middle 
finger amputation and bilateral hearing 
loss, VBA should ensure that all 
notification and development action 
required by the VCAA is completed.  That 
is the veteran must be informed about 
information and evidence not of record 
that is needed to substantiate his 
claims; what information and evidence VA 
will seek to provide and what he must 
provide; and that he should provide any 
evidence in his possession that pertains 
to these claims.  

2.  VBA should schedule the veteran for a 
VA audiology examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  All indicated 
tests should be performed and all 
findings should be reported in detail, 
including puretone thresholds at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) and speech 
recognition scores for both ears.  

3.  After undertaking any additional 
evidentiary development which it deems to 
be necessary, VBA should readjudicate the 
issues on appeal.  In regards to the 
issue of entitlement to an increased 
rating for shell fragment wound scar to 
the back of the head, the new criteria 
that became effective August 30, 2002 
should be applied.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC and be given an 
appropriate opportunity to respond. 

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



